235 F.3d 1160 (9th Cir. 2000)
RICHARD ADAM, Plaintiff-Appellant,v.STATE OF HAWAII; WAYNE CARVALHO, Police Chief, in his individual and Official Capacity as Chief of Police; STANLEY HAANIO, Officer, in his individual and official capacity as a police officer; POLICE DEPARTMENT, COUNTY OF HAWAII; COUNTY OF HAWAII, Planni, Defendants-Appellees.
No. 99-15988
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted November 14, 2000--Honolulu, Hawaii
Filed December 20, 2000

1
NOTE: SEE AMENDED OPINION DATED JANUARY 31, 2001.